DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1,4-5,11-12,21,23-27 and 31-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bradbury et al. (US 2014/0248210).
	Bradbury discloses silica based nanoparticles including diameters of about 0.1 to about 100 nm (100 nm within range of claim 21), containing within its core a fluorescent compound (meting claims 11-12) and a silica shell to which a polymer is attached, the polymer including PEG (also considered to read on stabilizing polymer of claims 23-24) which will contain -O- bound to nanoparticle thereby meeting formula i) in claim 4. See entire disclosure especially abstract, [0142],[0345]-[0347], example 1 and claims 1,5. The nanoparticles were used for detecting tumor cells within the body and administered by injection, several tumors include those in which the nanoparticle would have to be administered into the peritoneum including peritumoralloy to ovarian, bone and lung tumors (meeting claims 25-28). See [0084] [0174,[0195],[0216] and claim 2. Regarding claims 31-32, it follows that since the particle of Bradburry is within the scope of the pending claims it will feature the same properties including its accumulation in tumors over time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim(s) 1,11-12,21,23-27 and 31-32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zeinelden (US 2014/0212479). The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an .
Zeinelden discloses administration of silica nanoparticles (200-500 nm, 200 is within range of claim 21) containing imaging agents including the fluorophore fluoresein via intraperitoneal injection for treating various cancers including pancreatic, liver and ovarian (meeting claims 25-27). See entire disclosure especially abstract, [0002],[0008],[0012]-[0013],[0026],[0047] [0015] example 2 and claims 1,13 and 32. Regarding claims 23-24, the nanoparticle was administered in compositions featuring polymers such as PEG and surfactants. See [0082]. The particles were said to provide theranostic value (combination of therapeutic and diagnostic), clearly one of ordinary skill in the art would readily envisage a theranostic particle containing both active and imaging agent for caner would be used both to image and treat the tumor. See abstract, [0002] and [0012]. Regarding claims 31-32, it follows that since the particle of Zeinelden is within the scope of the pending claims it will feature the same properties including its accumulation in tumors over time. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1,4-5,7,9,11-12,21,23-27 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradbury et al. (US 2014/0248210), as applied to claims 1-2,4-5,11-12,21,23-27 and 31-32 above, alone or alternatively in view of Zeinelden (US 2014/0212479).
	Bradbury is disclosed above. Claims 7 and 9 limit the nanoparticle to containing a ratio of formula i) and formulas ii) or iii). Bradbury teaches ligands and drugs can be attached to the external surface using functionalized PEG bearing different functional groups that can be attached to multiple ligands and drugs. See [0142] and [0174]. These functionalized PEGs read on the broadly recited formulas ii and iii since these formula only require bioconjugate reactive groups (met by reactive functional groups) and linkers (met by PEG) and bonds. However Bradbury is silent with respect to a ratio of one type of functionalized PEG to a different functionalized or unfunctionalized PEG.  However the preparation of nanoparticles having variable ratios of different types of PEG attached to its surface is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
	As noted above the examiner believes that many of the tumors listed in Bradbury in order to be treated would have to have the nanoparticle administered into to peritoneum. However such administration would also be obvious from the disclosure of Zeinelden who teaches administration of silica nanoparticles to the peritoneum for treating cancer. See entire disclosure especially abstract, [0002],[0008], [0015] and claims 1,13 and 32. 
.
Response to Arguments
Applicant's arguments filed 9/11/2020 have been fully considered but they are not persuasive.
Applicants assert Bradbury does not disclose intraperitoneal injection. 
The examiner disagrees, the particles were said to provide theranostic value (combination of therapeutic and diagnostic), clearly one of ordinary skill in the art would 
With regards to Bradbury applicants assert many routes of administration are disclosed and the nanoparticle does not have to be administered into the peritoneum as implied by the examiner.
The relevance of this assertion is unclear. The reference clearly discloses administration by injection and includes peritumoral administration (direct to the tumor) numerous examples of which are within the peritoneum such as ovarian, bone and lung tumors. Naturally to deliver the nanoparticles by injection peritumorally to the tumors listed above the injection would take place within the peritoneum. 
Applicants assert Zeinelden does not disclose a method of detecting a cancer cell by silica nanoparticle at the site of the caner or tumor. 
The relevance of this assertion is unclear. The particles were said to provide theranostic value (combination of therapeutic and diagnostic), clearly one of ordinary skill in the art would readily envisage a theranostic particle containing both active and imaging agent for caner would be used both to image and treat the tumor. There is simply no reason to add an imaging agent to the nanoparticle for treating tumors if the nanoparticles were not going to be used to image the tumor being treated.
With regard to the obviousness rejection applicants assert no motivation is provided for detecting cancer cells by intraperitoneal injection with a detectable agent.
The relevance of this assertion is unclear since as noted above Zeinelden is not deficient with respect to this teaching, i.e. this feature is not missing. Motivation is not the only factor to combine prior art reference in an obviousness rejection. As noted 
Applicants assert their specification shows that silica particles unexpectedly accumulated when administered by the IP route and not IV.
Since applicants do not compare their results to the closest prior art, considered to be Bradbury or Zeinelden the allegation cannot be considered persuasive. These references are not deficient with respect to IP administration of silica nanoparticles to image tumors. Generally an allegation of unexpected results must show that the differences from the prior art leads to an unexpected result. Since the references are not deficient with respect to this teaching the allegation cannot overcome the strong case of obviousness. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). “A 
	Applicants assert the ratio in claims 7 and 9 show an unexpectedly improved labeling of silica nanoparticles within the claimed ratio.
	The specific example shown in [0302] are clearly much narrower in scope then the generic claims. Therefore these results are not considered commensurate with the scope of the pending claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02d.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618